           Case 1:19-cv-02793-TSC Document 19 Filed 02/24/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                        )
LARRY KLAYMAN                           )
Individually,                           )
                                        )
              Plaintiff,                )
                                        )
      v.                                )       Civil Action No. 19-cv-2793 (TSC)
                                        )
THOMAS J. FITTON                        )
Individually, et al.,                   )
                                        )
              Defendants.               )
                                        )

                               ORDER TO SHOW CAUSE

       Having dismissed Klayman v. Judicial Watch, 19-cv-2604-TSC, 2021 WL

602900 (D.C. Feb. 16, 2021), it is hereby ordered that by March 3, 2021, the parties

shall SHOW CAUSE why the current action should not be reassigned to Judge Kollar-

Kotelly as an earlier assigned case. See LCvR 40.5; see Klayman v. Judicial Watch, 6-

cv-670-CKK (D.D.C.). The parties’ responses shall be limited to 5 pages.




Date: February 24, 2021


                                        Tanya S. Chutkan
                                        TANYA S. CHUTKAN
                                        United States District Judge




                                       Page 1 of 1
